El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
Ésta es una petición de la Junta de Relaciones del Tra-bajo de Puerto Rico a nombre de la Unión de Empleados de Muelles de Puerto Rico contra The New York & Porto Rico Steamship Company solicitando pongamos en vigor un laudo de arbitraje. Se radicó dicha petición ante este Tribunal a tenor con el artículo 9(2) (c) de la Ley Insular de Relaciones del Trabajo. í1)
Miguel A. Torres j Armando Farrulla son miembros de la unión y eran empleados de la compañía en calidad de dependientes. El 9 de mayo de 1947 la compañía le escri-bió a la unión lo siguiente: “Como seguramente ustedes sa-brán ya, los dependientes A. Farrulla y M. A. Torres fueron detenidos por la F.B.I. desde el miércoles por la tarde. Hasta tanto este asunto sea esclarecido estos dos empleados han sido suspendidos del trabajo, lo cual informamos a ustedes para su gobierno.”
El 18 de julio de 1947 Farrulla y Torres fueron acusados por el gran jurado de la Corte de Distrito de los Estados Unidos para Puerto Rico. La acusación le;, imputaba una infracción de la sección 409 del Título 18 del Código de los Estados Unidos, consistente en haber hurtado de un muelle de la compañía dos cajas de mercancía que formaban parte de una carga interestatal.
Los acusados fueron juzgados ante tribunal de derecho, y absueltos el 29 de diciembre de 1947. Mientras estuvieron *788bajo acusación, ni los dependientes ni la unión solicitaron que la compañía los repusiera. Pero el día siguiente a la absolución la unión le escribió a la compañía recabando la reposición de Farrulla y de Torres y el pago de “todos los salarios dejados de percibir por los empleados envueltos en este caso, desde la fecha de la suspensión hasta la fecha en que vuelvan a trabajar.” El 9 de enero de 1948 la compa-ñía contestó que “luego de practicada una investigación por esta compañía de los hechos que dieron lugar a la suspen-sión de empleo y sueldo de los dependientes en cuestión, hemos llegado a la conclusión de que los Sres. Torres y Farrulla fueron negligentes en el desempeño de sus deberes y que en su consecuencia no pueden volver a ser empleados por esta compañía.”
Las causas por las cuales la compañía puede despedir a sus empleados, incluyendo incompetencia, se especifican-eW-el convenio colectivo firmado por la compañía y la unión.El convenio dispone el arbitraje de controversias que surjan del mismo, incluyendo despidos que los empleados considéren improcedentes. Y el convenio expresamente dispone que todos los laudos de arbitraje serán finales y obligatorios. ' ■
El 8 de marzo de 1948 la compañía y la unión firmaron úna estipulación sometiendo a arbitraje, de conformidad coii el convenio colectivo, la siguiente cuestión:
“La Unión pide la reposición de los empleados Miguel Ángel Torres, Armando Farrulla [otros dos que no están envueltos aquí], y además la paga de sus salarios correspondientes a todo el tiempo que permanezcan cesantes.”
El convenio de sumisión disponía la paga retroactiva a pesar de que el convenio colectivo guarda silencio sobre este punto. La estipulación seguía el convenio colectivo al dis-poner que la decisión del Comité de Arbitraje sería final y obligatoria para las partes.
El Comité celebró vistas, en las cuales las partes some-tieron evidencia. El 21 de junio de .1948 una mayoría, del *789Comité ordenó la reposición de Torres y Familia. Conclnyó que éstos habían sido negligentes en el desempeño de sus deberes, pero qne bajo las propias reglas de la compañía, .su negligencia justificaba solamente una semana de suspen-sión pero no la cesantía. Por consiguiente ordenó a la com-pañía que pagase a Torres y a Farrulla sus salarios a par-tir de la fecha de suspensión, 9 de mayo de 1947, hasta la fecha de la reposición, luego de deducir paga por una semana de suspensión.
La compañía no dió cumplimiento al laudo de arbitraje. Entonces la Junta radicó esta petición para ponerlo en vigor. .En oposición a la petición la compañía levanta cinco conten-ciones.
I
Sostiene la compañía que la Junta Nacional de Rela-ciones Obreras tiene jurisdicción exclusiva sobre este caso, en virtud de la sección 10(a) de la Ley de Relaciones Obrero-Patronales, 61 Stat. 136, 29 U.S.C., suplemento I, secciones 141 el seq., conocida corrientemente como la Ley Taft-Hart-ley;
Rechazamos .esta contención por dos motivos. En primer: lugar, suponiendo arguendo que ésta sea una solicitud para corregir una práctica ilícita de trabajo, la Junta Nacio-nal ño tiene jurisdicción exclusiva sobre este caso específico.
La compañía está sujeta a la Ley Taft-Hartley. En su consecuencia, la sección 10(a) confiere a la Junta Nacional jurisdicción exclusiva si la compañía comete cualquiera de las prácticas ilícitas enumeradas en la sección 8 de dicha Ley. Amazon Cotton Mill Co. v. Textile Workers Union, 167 F.2d 188 (C.C.A. 4, 1948); National Labor Relations Board v. González Padín Co., 161 F.2d 353 (C.C.A. 1, 1947). Pero “el haber enumerado la Ley Wagner y la Ley Taft-Hartley las prácticas ilícitas de trabajo, sobre las cuales tiene jurisdic-ción. exclusiva la Junta Nacional, no priva a los estados de poner en vigor sus propias políticas en cuestiones no com-*790prendidas en la ley federal ... ” Algoma Plywood and Veneer Co. v. Wisconsin Employment Relations Board,, 336 U.S. 301, 303-315.
El presente caso es nn procedimiento para poner en vigor un laudo de arbitraje. La infracción de nn convenio colectivo, incluyendo el acuerdo de aceptar un laudo de arbitraje, constituye una práctica ilícita de trabajo bajo el artículo 8(1) (/) de la Ley insular. Pero eso no es cierto bajo la Ley Federal. Ni la Ley Nacional de Relaciones del Trabajo, 49 Stat. 449, 29 TT.S.C. sees. 151 et seq., corrientemente conocida como la Ley Wagner, ni la Ley Taft-Hartley, proveen que será práctica ilícita de trabajo el que un patrono deje de cumplir con un laudo de arbitraje. 59 Harv.L.Rev. 976, 977. Estas dos leyes tratan principalmente de crear condiciones que permitan a las partes llegar a un acuerdo. Nada tienen que ver con el cumplimiento de convenios propiamente dichos. En términos generales dichas leyes dejan la ley sobre esta cuestión como estaba antes de la aprobación de las mismas. Magruder, Development of Collective Bargaining, 50 Harv.L.Rev. 1071, 1112.(2) Toda vez que la Ley Taft-Hartley no dice que será práctica ilícita de trabajo el negarse a cumplir con un laudo de arbitraje, no existe conflicto entre ella y el inciso 8(1) (/) y por consiguiente dicho inciso puede ponerse en vigor aun contra un patrono que esté sujeto a la Ley Federal, no obstante las disposiciones del inciso 10(a) de esta última ley. Algoma Plywood and Veneer Co. v. Wisconsin Employment Relations Board, supra; Interna*791tional Union, U.A.W., A.F. of L., Local 232 et al. v. Wisconsin Employment Relations Board et al., 336 U.S. 245; Allen-Bradley Local v. Wisconsin Employment Relations Board, 315 U.S. 740. Véanse también, 61 Harv.L.Rev. 840; 60 Harv.L.Rev. 262; Chabrán v. Bull Insular Line, 69 D.P.R. 269, 291, y casos citados. Por las razones expuestas en el caso de Algoma, no son de aplicación aquí los casos de Bethlehem Steel Co. et al. v. New York State Labor Relations Board, 330 U.S. 767, y La Crosse Telephone Corp. v. Wisconsin Employment Relations Board, 336 U.S. 18, 93 L.ed. 265.
 Existe un segundo motivo para rechazar la contención de que carecemos de jurisdicción sobre este caso. Aun cuando el Congreso hubiera prohibido a las Juntas estatales corregir prácticas ilícitas de trabajo no comprendidas en la Ley Federal, todavía tendríamos jurisdicción sobre este caso en particular. Esto es así, porque, contrario a la suposición que hicimos arguendo al discutir el primer motivo, éste no es un procedimiento bajo la Ley insular para corregir una práctica ilícita de trabajo. Más bien es simplemente un pleito privado ante una corte local para obtener el cumplimiento de un contrato. Y no fue la intención del Congreso despojar a las cortes locales de su jurisdicción en tales casos.
De nuestra Ley y la naturaleza de este caso surge clara-mente que éste es un pleito para hacer valer derechos priva-dos y no un procedimiento para corregir una práctica ilícita de trabajo. El artículo 8(1) de nuestra Ley enumera las prácticas ilícitas del trabajo que un patrono puede cometer. El artículo 8(1) (/) dice que será práctica ilícita del trabajo el que un patrono no cumpla con un acuerdo para aceptar un laudo de arbitraje. Pero la Junta no procedió contra la compañía por infracción del artículo 8(1)(/). De haberlo hecho, hubiera venido obligada a expedir una querella, cele-brar una vista y expedir una Decisión y Orden, que hubiera sido final y obligatoria para las partes, a menos que fuera *792revocada por este Tribunal. La Junta hubiera estado ac-tuando en una capacidad cuasi judicial. Y hubiera resuelto si se cometió una práctica ilícita de trabajo y qué resarci-miento debiera conceder. Véanse los artículos 9(1) (a) (b); 9(2) (a) (b). Además, el dejar de cumplir con la Orden de la Junta hubiera hecho aplicables las sanciones adicionales provistas en el artículo 11. Véase 59 Harv.L.Rev. 976, 981-2.
Sin embargo, en vez de imputarle una violación del artículo 8(1) (/) y proceder a la celebración de una vista y a la expe-dición de una decisión de la Junta bajo el artículo 9(1) (a) (b) sujeta a revisión por este Tribunal bajo el artículo 9(2) (a) (b), la Junta radicó una petición original ante este Tribunal bajo «1 artículo 9(2) (c). El artículo 9(2) (c) no contempla impe-dir prácticas ilícitas de trabajo propiamente dichas. Es cierto que la sección 9 se titula “Prevención de Prácticas Ilícitas de Trabajo”, y que las disposiciones restantes del artículo 9 caen propiamente dentro de dicho título. Pero resta el hecho de que los términos del artículo 9(2) (c) cla-ramente demuestran que éste nada tiene que ver con evitar prácticas ilícitas de trabajo. Como hemos visto, dondequiera que se imputa una práctica ilícita de trabajo, la Junta dicta raía .decisión en la que resuelve si el patrono ha cometido o no dicha práctica ilícita de trabajo y si es necesario le ordena que desista de ella y que tome tal acción afirmativa que per-mita efectuar los propósitos de la ley. Pero bajo el artículo 9(2)(c) la Junta no le imputa al patrono la comisión de una práctica ilícita de trabajo y no rinde decisión resolviendo la «controversia. Por el contrario, actúa ¿orno agente o repre-sentante de la parte victoriosa cuando radica un recurso ante este. Tribunal para obligar el cumplimiento de un contrato en el cual la parte perdidosa se comprometió a aceptar, pero que no.acepta ahora, el laudo de arbitraje.
También se le pudo imputar a la compañía, con los mismos hechos como base, haber realizado una práctica ilícita de trabajo en violación del artículo 8(1)(/). Pero eso hu-*793hiera sido una imputación que envolvía política pública. Recientemente dijimos que en tales casos la Junta actúa para defender la política pública, y no meramente para bacer valer derechos privados o deberes como ocurre aquí. Quiñones Bird et al. v. Junta de Relaciones del Trabajo de Puerto Rico, ante, pág. 593. El dejar de cumplir con una Decisión y Orden de la Junta en tal caso conllevaría las sanciones adi-cionales establecidas por el artículo 11. En este caso la Junta ni formuló ni decidió tal cargo. Y la compañía no tiene que preocuparse por las sanciones adicionales del ar-tículo 11. En el caso de autos Torres y Farrulla sólo tra-tan de hacer valer sus derechos privados bajo el convenio colectivo y el acuerdo de sumisión y el laudo de arbitraje dictado en virtud de aquéllos. El hecho de que bajo el ar-tículo 9(2) (c) la Junta comparezca como su representante ni aumenta ni disminuye sus derechos. Tampoco cambia la naturaleza de su remedio. A este respecto, la situación es análoga a los casos en que mediante estatuto los abogados d.el Departamento del Trabajo insular representan a los empleados en acciones para recobrar salarios adeudádosles.
".“Nos damos cuenta de que la Junta actúa bajo el artículo 9(2) (c) para “promover la negociación colectiva ... Y Péro esto no altera el' hecho de que el procedimiento bajó el artículo 9(2) (c) contempla hacer valer mediante acción judicial los derechos privados que emanan de un contrato y, nq determinar si la compañía ha violado la política pú-blica-al llevar a cabo una práctica ilícita de trabajo prohibida por el artículo 8(1)(/). • '
Nada hay en nuestra ley local que impida esta acción como pleito privado. Un empleado o una unión que lo repre-sente puede demandar a un patrono ante las cortes pará obligarlo a cumplir con las disposiciones de un convenio colec-tivo', (3) Este caso cae dentro de esa doctrina toda vez que es *794im pleito entablado por una unión, representada por la Junta, a nombre de dos de sus miembros, con miras a poner en vigor un lando de arbitraje expedido en virtud de un con-venio colectivo. Véase Ríos v. Puerto Rico Cement Corp 66 D.P.R. 470.
Tampoco liay nada en la Ley Federal que prohíba este pleito privado. Aun cuando, contrario al presente caso, ios hechos demostraran una práctica ilícita de trabajo bajo la Ley Federal, la jurisdicción exclusiva de la Junta para proteger el derecho público en, tal caso no impide necesariamente un pleito en las cortes locales por un empleado para proteger sus derechos privados. National Labor Relations Bd. v. Newark Morning L. Co., supra; National Labor Rel. Board v. Walt Disney Productions, 146 F.2d 44 (C.C.A. 9, 1944); National Labor Relations Bd. v. American White Cross Lab., 160 F.2d 75 (C.C.A. 2, 1947); Gregory, supra, pág. 467. Cf. Quiñones v. Junta de Relaciones del Trabajo, supra. (4)
*795La regla expuesta en el párrafo anterior se aplica aun con más fuerza cuando el demandante, como ocurre aquí, radica un pleito privado para hacer cumplir un laudo de arbitraje expedido en virtud de un convenio colectivo. Es cierto que la Ley Taft-Hartley no dice que será práctica ilícita de trabajo la infracción de un convenio colectivo, incluyendo el no cumplir con un laudo de arbitraje expedido en virtud de tai convenio. Pero tanto la Ley Wagner como la Taft-Hartley tienen por miras estimular la negociación colectiva. Y el arbitraje es parte del procedimiento de negociación colectiva. Timken Roller Bearing Co. v. National Labor Rel. Bd., supra, pág. 954. Además, la Ley Taft-Hartley insiste una y otra vez en el uso de convenios y procedimientos voluntarios para resolver disputas obrero-patronales. Pisto incluye un convenio colectivo que tiene el arbitraje voluntario como el paso final para decidir quejas y disputas que surjan del convenio. Braden, Problems in Labor Arbitration, 13 Mo.L.Kev. 343, 166; véase International Union v. Colonial Hardwood Floor Co., 168 F.2d 33, 35 (C.C.A. 4, 1948) (5). Por tanto dificil-*796mente puede sostenerse que el poner en vigor un laudo de arbitraje en alguna forma esté en pugna con la Ley Taft-H art ley, especialmente donde, como en el presente caso, la Junta Nacional no tiene jurisdicción de la negativa a cum-plir el. laudo como una práctica ilícita de trabajo. Anota-ción, 149 A.L.B. 276; Cox, supra, págs. 303-5; Updegraff y McCoy, Arbitration of Labor Disputes (1946) pág. 42. Cf. Benedict v. Limited Editions Club, Inc., 39 N.Y.S.2d 852 (App.Div.1943), comentado en 1 Teller, Labor Disputes and Collective Bargaining, Cum. Supp. sec. 181, pág. 127.
En vista de lo anterior, no podemos estar de acuerdo con la contención de la compañía al efecto de que carecemos de jurisdicción en este easo.(6)
II
La compañía sostiene que la sumisión a arbitraje era defectuosa.
' Una, parte puede oponerse a la solicitud para que una corte ponga en vigor un laudo de arbitraje, si existe algún defecto p insuficiencia en la sumisión. Ríos v; Puerto Rico Cement Corp., supra, pág. 477. El supuesto defecto en este caso' 'fue que el convenio de sumisión no fué. elevado a escri-tura pública. La- compañía descansa en el caso de Mas v. Llona, 31 D.P.R. 30. En él resolvimos que (pág. 32) “nó siendo aplicable ninguna otra ley”, era de aplicación la Ley de Enjuiciamiento Civil española. Esta última dispone ([lie un convenio de arbitraje habrá de formalizarse en escritura pública. Cf. Noble v. Rodríguez et al., ante, pág. 482.
*797El caso de Mas no es de aplicación porque tenemos otra ley aplicable al arbitraje de disputas obreras. En el ar-tículo 9(2) (c) la Asamblea Legislativa dispuso que este Tribunal pondrá en vigor los laudos de arbitraje expedidos por* árbitros nombrados a tenor con un convenio colectivo o (ion un acuerdo efectuado entre una unión y un patrono. Los artículos 8(1) (/) y 8(2) (a) contienen disposiciones similares. Estos incisos sólo requieren un acuerdo para arbitrar, no una escritura pública. Y fueron aprobados a la luz de la práctica corriente, de la cual tomamos conocimiento judicial, cual es formalizar convenios colectivos por documentos pri-vados.
Resolvemos que el acuerdo para arbitrar no fue defectuoso simplemente porque no se elevó a escritura pública.
III
Es innecesario detenernos a examinar la cuestión suscitada por la compañía al efecto de que la Junta abusó de la discreción conferídale por el artículo 9(2) (c) al radicar este procedimiento. Éste es un asunto que la'Asamblea Legislativa dejó a la discreción de la Junta. No podemos ver sobre qué base podríamos resolver que tenemos derecho a sustituir nuestros puntos de vista en relación con tal decisión administrativa, por los de la Junta.
La compañía también incluye bajo este punto el argumento de que la petición no aduce hechos suficientes. Consideramos que este punto es tan frívolo que no amerita discusión alguna.
IV
La compañía alega que el laudo es nulo debido a errores de derecho cometidos por el Comité de Arbitraje; El primer error de derecho señalado es que los hechos in-controvertidos demuestran que la compañía podía como cues! tión de derecho, despedir a Farrulla y a Torres.
■ El récord no contiene la prueba presentada ante el Comité. La compañía descansa en la relación de hechos contenida en *798la decisión del Comité que demuestra que el barco de la compañía llegó a Puerto Rico con carga consignada entre otros a la U.S. Rubber Export Company, R. Fabián & Co. y Laudelino Alonso & Co. El primero de mayo de 1947 un carrero de la U.S. Rubber acudió al muelle con un conoci-miento de embarque solicitando el despacho de 115 bultos de mercancía, incluyendo 25 cartones de tubos de goma y 28 cujas de zapatos de goma. Torres entregó 115 bultos al carrero, incluyendo 23 cartones de tubos y 28 cajas de zapa-tos de goma. Al hacer el recibo de entrega exigido para d despacho de mercancía y salida del muelle, Torres figuró en el mismo 115 bultos. Pero incluyó 25 en vez de 23 car-tones de tubos y 26 en vez de 28 cajas de zapatos de goma.
El 2 de mayo de 1947 un carrero se personó en el muelle con el conocimiento de embarque. Toda vez que faltaban por entregar dos cajas de zapatos, Farrulla entregó dos cajas por las cuales expidió un recibo de entrega a nombre de la U.S. Rubber. Esta última no recibió dichas dos cajas. En verdad, como ya se ha indicado, la U.S. Rubber había recibido ya el primero de mayo el cargamento completo de 28 cajas de zapatos de goma.
Luego la U.S. Rubber hizo una reclamación por los dos cartones de tubos que nunca recibió. Éstos fueron encon-trados en el muelle 8 ó 10 días después, y entregados por un agente del FRT. Dos cajas de tejidos pertenecientes a Fabián & Co. y Alonso & Co. no pudieron encontrarse. Más tarde dichos consignatarios sometieron a la compañía sus reclamaciones, y la compañía aseguradora se las pagó.
Aparentemente la teoría del gobierno en la causa criminal ante la Corte Federal fue que Torres, Farrulla y un carrero se combinaron para robarse dos cajas de tejidos. El plan, según el gobierno, fue que en el recibo de entrega Torres haría figurar de más dos cartones de tubos entrega-dos a la U.S. Rubber y haría figurar de menos dos cajas de zapatos entregadas también a dicha compañía. Al día si-*799guíente, un carrero presentaría el conocimiento demostrativo de que Ja U.S. Rubber todavía tenía derecho a dos cajas de zapatos. Como cuestión de hecho todo el cargamento de zapa-tos había sido entregado el día anterior a la U.S. Rubber. En vez de dos cajas de zapatos, Farrulla entregaría al carrero dos cajas de tejidos. El gobierno sostuvo que el plan tuvo éxito.
La prueba ofrecida no convenció a la corte más allá de duda razonable, y los acusados fueron absueltos. Sin embargo, la compañía todavía tenía derecho a demostrarle al Comité de Arbitraje, si podía — independientemente de la cuestión de prueba más allá de duda razonable — que la negligencia o in-competencia de Farrulla y de Torres resultaron en pérdida de mercancía, y por lo tanto, justificaban su despido. El Comité concluyó que la prueba ofrecídale demostró que Fa-rrulla y Torres habían sido negligentes. Pero resolvió que su negligencia sólo justificaba suspensión por una semana y no el despido.
Suponemos que la negligencia de Farrulla y de Torres era suficiente para justificar su despido a tenor con lo resuelto en el caso de Blanes v. Tribunal et al., 69 D.P.R. 113. Pero la compañía no retuvo su derecho a despedir a sus emplea-dos bajo la doctrina del caso de Blanes. Más bien en aras de la paz industrial voluntariamente limitó su derecho a des-pedir empleados a las causas enumeradas en el convenio colec-tivo. Lo que es más importante, en dicho convenio y en el acuerdo de sumisión la compañía voluntariamente renunció a su derecho de acudir a las cortes para que éstas determi-naran los méritos de un despido específico, tanto en cuanto 'a los hechos como en cuanto a la ley. Phillips, The Function of Arbitration in the Settlement of Industrial Disputes, 33 Col.L.Rev. 1366, 1381-82. Convino que tales cuestiones de-berían ser sometidas a un Comité de Arbitraje cuyos lau-dos serían finales y obligatorios para las partes. En efecto *800la compañía nos pide ahora que dejemos sin efecto los con-tratos que- ella de sn propia voluntad firmó.
Un laudo de arbitraje no es ni un contrato ni una sen-tencia, pero disfruta de la naturaleza de ambos. Por con-siguiente, los motivos por los cuales un laudo, basado en una sumisión voluntaria, puede ser impugnado se reducen a (1) fraude, (2!) conducta impropia, (3) falta del debido procedi-miento en la celebración de la vista, (4) violación de la política pública, (5) falta de jurisdicción, y (6) que el laudo no resuelva todas las cuestiones en controversia que se some-tieron. Updegraff y McCoy, supra, págs. 124r-27. Esto quiere decir que un laudo “no puede anularse por meros errores de. criterio ya sean éstos .en cuanto a la ley o en cuanto a los hechos.” Wilkins v. Allen, 62 N.E. 575, 576 (N.Y. 1902). (7)
Según indicó la Junta en la vista oral de este caso, ella o este Tribunal quizá hubieran llegado a una conclusión distinta si las cuestiones hubieran sido sometidas a ella o a nosotros. Pero las partes que firman un convenio de esta naturaleza deben comprender que han sustituido al árbitro por las cortes para la determinación de todas las cuestiones *801de hecho y de derecho sustantivo. La compañía renunció su derecho a litigar tales cuestiones ante los tribunales. No estamos autorizados para devolvérselo.
Hacemos hincapié en que no estamos resolviendo que la compañía no estuvo justificada en despedir a Farrulla y a Torres. Su conducía fué negligente y sospechosa. Esto trajo como resultado el robo de mercancía. Quizás estos hechos formaban parte de una situación general que pudie-ron justificar a la compañía en tomar medidas drásticas. Gf. Findings and Resolutions of the Grand Jury of the District Court of the United States for Puerto Rico, In re: Investigation of Thefts and Pilferages from Interstate Shipments, radicado el 1 de noviembre de .1944. Pero la compañía re-nunció a su libertad de acción. Convino en acatar la sen-tencia de un comité de arbitraje sobre este punto. No hay manera alguna en derecho por la cual la podamos relevar de su compromiso. (8)
La situación sería diferente si el convenio colectivo o la sumisión a arbitraje hubieran provisto que el Comité de arbitraje deberá decidir las cuestiones sometídasle de acuerdo *802a derecho. “Cuando las partes así lo disponen, los árbitros deben seguir las reglas de derecho, y rendir sus laudos a tenor con las doctrinas legales prevalecientes. Si el conve-nio de arbitraje nada dice en cuanto a esto, de conformi-dad con la Ley Común y bajo la mayoría de las leyes de arbitraje, los árbitros pueden declarar cuál es la ley, y nin-gún laudo será anulado a causa de sus errores de derecho. ... ”. 6 Williston on Contracts, Rev. ed., sec. 1929, pág. 5396; Freydberg Bros., Inc. v. Corey et al., 31 N.Y.S.2d 10 (1941), confirmado en 32 N.Y.S.2d 129; Loving & Evans v. Blick, 177 P.2d 981 (Calif., 1947); Wilkins v. Allen, supra; Shirley Silk Co. v. American Silk Mills, 13 N.Y.S.2d 309 (1939); Phillips, supra, 47 Harv.L.Rev., a las págs. 603-4. Véase Note, 61 Harv.L.Rev. 1022. Una de las primeras auto-ridades sobre arbitraje es de la creencia que éste sería más efectivo si las cortes pudieran revisar los laudos sobre cues-tiones de derecho sustantivo. Phillips, supra, 47 Harv.L.Rev., a las págs. 609 et seq. Pero en ausencia de una disposición en tal sentido en el convenio de arbitraje o en un estatuto, el árbitro tiene autoridad para hacer caso omiso de las reglas de dereeho 'sustantivo.
' En este caso ni el convenio colectivo ni el acuerdo de sumisión limitaron los poderes del Comité de Arbitraje. Por el contrario, ambos le confirieron poderes ilimitados. Y ex-presamente decían que su laudo sería final y obligatorio. Por tanto no tenemos autoridad para negarnos a poner en vigor el laudo porque el Comité haya cometido supuestos errores de derecho sustantivo. (9)
*803Seguidamente alega la compañía que el Comité se excedió en su jurisdicción. Precisamente porque un laudo de arbitraje es final y obligatorio, el árbitro no determina su propia jurisdicción, a no ser que las partes lo acuerden. Compete a las cortes y no al árbitro interpretar el convenio de arbitraje con el fin de determinar qué cuestiones fueron sometidas a arbitraje por las partes. Y los contratos sobre arbitraje serán minuciosamente interpretados con el propósito de no forzar a una parte a someter a arbitraje una cuestión que no fué su intención someter a arbitraje. B. Fernández & Hnos., S. en C. v. Rickert Rice Mills, Inc., 119 F.2d 809, 814-15 (C.C.A. 1, 1941); Texoma Natural Gas Co. v. Oil Workers I. U., etc., 58 F.Supp. 132, 146-47 (Tex., 1943), confirmado en 146 F.2d 62 (C.C.A. 5, 1944); Ass’n of Master Painters, Etc. v. Brotherhood, etc., 64 N.Y.S.2d 405, confirmado en 66 N.Y.S.2d 626; Updegraff y McCoy, supra, págs. 63, 117; 6 Williston, supra, sec. 1929, págs. 5393-5.
K1 primer punto que examinamos bajo este motivo es si el Comité excedió su jurisdicción al suspender a Torres y a Farrulla por una semana. Sostiene la compañía que lo único que se le sometió al Comité fué si ellos fueron erróneamente despedidos; que la necesaria implicación de su conclusión de que fueron negligentes era que el despido fué justificado ; y que el convenio de sumisión no autorizó al Comité a cambiar la pena de despido a una semana de suspensión.
No encontramos convincente dicho argumento. En ausen-cia de una disposición expresa en contrario en el convenio colectivo o en el acuerdo de sumisión, el Comité tenía poder para resolver que aun si los hechos en los cuales la compañía predicaba el despido fuesen ciertos, el despido era una pena demasiado drástica, y para modificar la pena.. In re E. I. Du Pont de Nemours and Co., Inc., and Textile Workers Union, 9 Labor Arbitration Reports 345 (1947); In re Pyrene Mfg. Co. and United Electrical, Radio and Machine Workers, 9 Labor Arbitration Reports 787 (1948). Pero véanse, In re *804Stockham Pipe Fitting Co. and United Steel Workers, 1 Labor Arbitration Reports 160 (1946) y Simon v. Stag, 18 N.Y.S.2d 197 (1940), contra.(10)
Debemos tener en cuenta que la cuestión no es si el Comité emitió una decisión con la que nosotros estemos de acuerdo. Por el contrario, sólo tenemos que determinar si tenía juris-dicción para rendir una decisión de reposición con suspensión de una semana. Pudo haber repuesto a Torres y a Familia, sin suspensión alguna. No podemos ver por qué no los pudo reponer con una semana de suspensión.
Estamos de acuerdo con los puntos de vista contenidos en Comment, Discharge and Discipline Gases in Labor Arbitration, 43 Ill.L.Rev. 847 (enero-febrero, 1949), sobre esta, cuestión. Dijo allí el autor a la pág. 856 que la “cuestión de si la acción disciplinaria se debió a ‘justa causa’ lógica-mente incluye la cuestión de si ‘justa causa’ existió para-la acción disciplinaria específica que se tomó. El contrato debe ser el factor determinante y si el contrato o el convenio de sumisión expresamente prohíben al árbitro modificar la pena, éste viene obligado por esta restricción a su autoridad. En ausencia de tal limitación específica, muchos árbitros creen sin embargo que ellos tienen derecho a alterar o modificar una pena cuando la encuentran muy severa, bajo todas las circunstancias del caso.”
La compañía alega además que el Comité carecía de jurisdicción para conceder paga retroactiva al 9 de mayo de 1947. Sostiene que los términos del convenio de sumisión confirieron jurisdicción al Comité para conceder paga retroactiva a la fecha en que definitivamente fueron despedidos el 9 de enero de 1948, pero no al 9 de mayo de 1947, en. .que se les suspendió con motivo de su arresto por la acusación Federal.
La carta del 30 de diciembre de 1947 de la unión a la com-pañía solicitaba paga retroactiva al 9 de mayo de 1947. Pero *805esta comunicación unilateral no es concluyente. El convenio colectivo dispone el arbitraje de despidos supuestamente im-procedentes, pero nada dice en cuanto a reposición con paga retroactiva. La única referencia a paga retroactiva consta del convenio de sumisión, que autoriza la paga “de sus sala-rios correspondientes a todo el tiempo que permanezcan cesan-tes.” Al interpretar esta cláusula, encontramos que es sig-nificativo el hecho de que cuando la compañía escribió a la unión el 9 de mayo de 1947 al efecto de que Torres y Familia habían sido suspendidos hasta tanto el asunto sea esclarecido, ni ellos ni la unión protestaron o invocaron la cláusula de arbitraje del convenio colectivo, que exigía notificación inme-diata de cualquier disputa o reclamación. Dieron aquiescen-cia a la posición de la compañía que obviamente era lo más razonable para todas las partes envueltas: los dependientes no podían trabajar mientras estuviesen bajo acusación de hurto de mercancía, que debían entregar a los consignata-rios.
•Fue sólo después que Torres y Familia fueron absueltos que la unión solicitó su reposición. El asunto era ya com-pletamente distinto. No obstaculizaba sus empleos acusación Federal alguna. A pesar de su absolución, la compañía por primera vez los despidió formalmente. Entonces la unión, también por primera vez, invocó la cláusula de arbitraje del convenio colectivo.
Convenimos con la compañía en que la controversia sur-gió por primera vez el 9 de enero de 1948; que entonces Torres y Farrulla fueron despedidos por primera vez; que la unión invocó inmediatamente la cláusula de arbitraje del con-venio colectivo; y que en vista de éstas circunstancias, las partes tuvieron la intención mediante el convenio de sumi-sión, de autorizar la paga retroactiva solamente al 9 de enero de 1948.
Gomo hemos visto, debido a qué las partes vienen obli-gadas por un laudo de arbitraje y las cortes no lo pueden *806revisar en los méritos, un convenio de sumisión es interpre-tado minuciosamente para evitar la resolución de cuestiones que no fueron sometidas a arbitraje. Toda vez que el con-venio de sumisión no le confiere claramente al Comité auto-ridad para conceder paga retroactiva con anterioridad al 9 de enero de 1948, el laudo no puede ser puesto en vigor en tanto en cuanto ordena paga retroactiva con anterioridad a dicha fecha.
Sin embargo, el hecho de que un laudo sea nulo en parte, necesariamente no lo invalida en su totalidad. Se pondrá en vigor la parte válida, siempre y cuando que las varias disposiciones del laudo puedan subsistir por sí solas. 6 Williston, supra, see. ,1929, pág. 5395; Geiger v. Caldwell, 114 S.E. 497 (N.C., 1922); J. F. Fitzgerald Const. Co. v. Southbridge Water S. Co., 23 N.E.2d 165 (Mass., 1939); Clark Millinery Co. v. National Union Fire Ins. Co., 75 S.E. 944 (N.C., 1912). La disposición sobre reposición de este laudo puede separarse de la de paga retroactiva. Üpdegraff y McCoy, supra, págs. 117-18. En su consecuencia la parte válida referente a la reposición será puesta en vigor.
Por otro lado, la concesión de paga retroactiva ai 9 de enero de 1948 no es una parte válida del laudo, separable de la concesión de paga retroactiva al 9 de mayo de 1947. El resolver nosotros, que Farrulla y Torres deberán recibir paga retroactiva al 9 de enero de 1948, equivaldría a alterar o modificar el laudo en cuanto a paga retroactiva, y no simplemente separar una parte válida de una parte nula de un laudo, üpdegraff y McCoy, supra, págs. 117-18. Toda vez que la concesión de paga retroactiva no se compone de dos partes separables, toda la disposición en cuanto a paga retroactiva es nula.
Aun cuando hubiéramos resuelto que la concesión de paga retroactiva al 9 de enero de 1948 podía separarse y ponerse en vigor, la concesión de tal paga retroactiva adolece de otro defecto. Un laudo, por sí solo, sin modificación o aclara-*807ción de parte de las cortes, debe resolver definitivamente todas las cuestiones sometidas. 6 Williston, supra, sec. 1929, pág. 5397-8; Updegraff y McCoy, supra, págs. 117, 120, 122, 126; Maw v. Kitzman, 214 N.W. 273 (N.D., 1927); American Trading Co. v. Steele, 274 Fed. 774, 781-82 (C.C.A. 9, 1921); McInnish v. Lanier, 109 So. 377 (Ala., 1926). Esto es así de acuerdo con la teoría de que nn lando pone fin a la con-troversia entre las partes, sin intervención de las cortes, con excepción de que éstas lo ponen en vigor.
El laudo en este caso no cumple con esta norma en tanto en cuanto concierne la disposición para paga retroactiva. La propia Junta aparentemente se inclina a este parecer. Ha radicado una “moción para que se interprete la decisión del árbitro”. El laudo concedió a Farrulla y a Torres“los salarios dejados de percibir” desde el 16 de mayo de 1947. La Junta nos pide abora que interpretemos ese lenguaje como que exige el pago de “no sólo el salario que realmente ganaban los empleados despedidos, sino también los aumentos sucesivos que por contrato o convenio colectivo hubieren fijado las partes para los empleados de la misma clasificación que los dos empleados envueltos en este procedimiento.” La Junta nos pide que resolvamos este punto “con el fin de evitar la multiplicidad de pleitos ... ”. Cita casos en que la Junta Nacional, luego de declarar cul-pables a patronos de prácticas ilícitas de trabajo al despe-dir empleados, expresa y claramente dispuso en su resolución la reposición con paga retroactiva calculada en esta forma.
No hemos permitido a la compañía asumir dos posiciones. Habiendo voluntariamente convenido en arbitrar, no puede ahora relitigar ante nos las cuestiones resueltas por el árbitro. La misma regla se aplica a la unión. Trata de beneficiarse con la regla de que el laudo es final y obligatorio. Sin embargo, a renglón seguido nos pide que aclaremos el laudo en cuanto a la paga retroactiva. Si las cuestiones resueltas por el arbitraje no pueden ser relitigadas por la compañía, *808tampoco pueden relitigarse por la unión. Debemos dejar el laudo tal cual lo encontramos. Y como el laudo no es claro al resolver, finalmente una de las cuestiones sometidas al Comité, es nulo en cuanto a dicha cuestión.
Ésta parece a primera vista una regla dura y técnica en demasía. Pero debe recordarse que uno de los propósitos del arbitraje es alejar la controversia de las cortes. En los méritos, las cortes ponen en vigor los laudos pero no los interpretan^11)
El Comité í'ué autorizado para resolver la cuestión del tipo de la paga retroactiva bajo el convenio de sumisión. Pudo haber sostenido la destitución; pudo haber suspendido a los empleados por cierto período o pudo haberlos repuesto sin paga retroactiva; pudo haberlos repuesto con paga retroactiva al tipo que percibían cuando se les suspendió; y pudo haberlos repuesto con paga retroactiva a los tipos aumen-*809fados. Véanse, Comentario, 43 Ill.L.Rev. 847, supra; Note, Back Pay Orders under the National Labor Relations Act, 48 Yale L.J. 1265; Comment, Back Pay Awards under the National Labor Relations Act, 37 Ill.L.Rev. 441. El Comité no resolvió claramente la cuestión de la paga retro-activa (¡ti su laudo. Como no liizo un pronunciamiento final de todas las cuestiones relativas a la paga retroactiva, la concesión de paga retroactiva es nula.(12)
El laudo es válido en cuanto a reposición, pero nulo en cuanto a paga retroactiva. Como hemos visto, el pronuncia-miento sobre reposición es separable y por consiguiente puede ponerse en vigor no obstante la nulidad de la disposición de paga retroactiva.
V
La Compañía arguye que el remedio provisto en el artículo 9(2) (c) es insuficiente. Copiamos al pie de la letra el argumento de la compañía en apoyo de esta contención: “El remedio concedido a una parte por la sección 9(2) (c) de la ley y que faculta a la Junta a requerimiento de parte a entablar acción ante este Tribunal para el cumplimiento de un laudo, es inadecuado e ineficaz. Ello es así porque este Tribunal no revisa el caso en sus méritos y no entra a considerar la evidencia aportada por las partes en el proceso de arbitraje, aun cuando, como en el caso de autos, el árbitro cometió un error de derecho al emitir su laudo. Fue *810por ello que la aquí demandada recurrió a la Corte Federal para el Distrito de Puerto Rico en petición de decreto decla-ratorio, Caso Civil No. 5210. Dicho caso está aún pendiente ante la Corte Federal y el mismo da oportunidad a todas las partes para la consideración en sus méritos de este recurso.”
Este argumento es algo difícil de seguir. Como hemos visto en la Parte IV, la compañía correctamente expone el limitado alcance de nuestra revisión del laudo de arbitraje. Pero la compañía eligió su ruta y por ella debe seguir. Habiendo convenido en cumplir un laudo de arbitraje, no puede quejarse ahora de que no se le permita relitigar ánte este Tribunal la cuestión resuelta por el árbitro. Y no vemos de- qué manera podría la compañía obtener en la Corte Federal que ésta le considere en los méritos la cuestión cuya con-sideración en los méritos este Tribunal le niega. Bajo las circunstancias de este caso, en ausencia de un estatuto Federal sobre la materia, el alcance de la revisión por las cortes de un laudo de arbitraje es cuestión de ley local. Nuestra resolución en la Parte IV en consecuencia sería tan aplicable en la Corte Federal como lo es en este procedimiento. De Castro v. Board of Comm’rs, 322 U.S. 451; Torres v. Roldan, 67 D.P.R. 367, 370-71; Pérez Segovia v. Tribunal de Distrito de San Juan, 69 D.P.R. 4, 7-8.
Deseamos indicar para terminar que toda vez que la Asamblea Legislativa dispuso el arbitraje de disputas obre-ras mediante un estatuto traído mayormente de fuentes exis-tentes en los Estados Unidos continentales, hemos concluido que al no fijar las reglas que gobiernan el arbitraje, la Legis-latura quiso que fuéramos nosotros los que fijásemos dichas reglas de arbitraje tomándolas de las mismas fuentes. Pero sugerimos que habría más certeza en este campo tan controversial y estaría más afín con las tradiciones del derecho civil, si la Asamblea Legislativa aprobara una ley detallada, igual que lo han hecho tantos estados en relación con esta materia. Cf. Gregory, supra, págs. 462 et seq. En ausen-*811cia de tal estatuto, las partes pueden definir el alcance del arbitraje y lijar las reglas para el mismo en los convenios colectivos y en los acuerdos de sumisión.

La 'petición para que se ponga en vigor el laudo de arbi-traje será declarada con lugar en tanto en cuanto dispone la reposición de Torres y de Farrulla. Será denegada en tanto en cuanto ordena paga retroactiva.

£¡1 Juez Asociado Sr. Negrón Fernández no intervino.

(1) El articulo 9(2) (c) do la Ley núm. 130, Leyes de Puerto Rico, 1945, enmendada por la Ley núm. 6, Leyes de Puerto Rico, 1946 ((1) pág. 19), prescribo lo siguiente: “A los fines de promover la negociación colectiva, la Junta podrá, en el ejercicio de su discreción, ayudar a poner en vigor laudos de arbitraje emitidos por organismos competentes do arbitraje, bien designados de acuerdo con cualquier convenio colectivo firmado por un patrono y una organización obrera, o en virtud de cualquier acuerdo firmado por una organi-eión obrera y un patrono. Después de emitido un laudo do arbitraje, la Junta, a solicitud de cualquiera de las partes en el procedimiento de arbitraje, podrá dar su consejo o podrá, si fuere requerida para ello, a nombro de la parte que lo solicite, entablar acción legal adecuada ante la Corte Suprema de Puerto Rico para que se ponga en vigor el laudo de arbitraje.”


(2) Cf. National Labor Relations Board, v. Newark Morning Ledger Co., 120 F.2d 262 (C.O.A. 3, 1941), certiorari denegado, 314 U.S. 693; Timken Roller Bearing Co. v. National Labor Relations Board, 161 F.2d 949, 904 (C.C.A. 6, 1947). Bajo el caso de Newark el despido por dedicarse a activi-dades unionales es 'una práctica ilícita de trabajo bajo la Ley Wagner o la Taft-Hartley, aun cuando el despido ocurra después de que las partes han firmado un convenio colectivo. Pero eso no afecta el presente caso. Aquí el despido fué, según se alega, por causa justificada. Si bien la unión afirma que no hubo tal causa, no alega que el despido se debió a actividades unionales. Por consiguiente, aun bajo el caso de Newark, este despido no podría ser la base para un caso do práctica ilícita de trabajo bajo la Ley Taft-Hartley.


(3) Rice, Collective Labor Agreements, 44 Harv.L.Rev. 572; Simpson, Fifty Years of Equity, 50 Harv.L.Rev. 171, 200-201; Notes, 51 Harv.L.Rev. 520; Witmer, Collective Labor Agreements in the Courts, 48 Yale L.J. 195; Freiflin *794y Ulman, Arbitration and the War Labor Board, 58 Harv.L.Rev. 309, 837-41; Ereidin, The Public Interest in Labor Disputes, 12 Law and Contemporary Problems 367, 379-80; Gregory, The Enforcement of Collective Labor Agreements by Arbitration, 13 U.of. Chi.L.Rev. 445; Annotation, 156 A.L.R. 652; Freydberg Bros., Inc., v. Corey et al., 31 N.Y.S.2d 10 (1941), confirmado, en 32 N.Y.S.2d 129; casos citados en la opinión disidente del Juez Clark, National Labor Relations Bd. v. Newark Morning L. Co., supra, 269 et seq, (C.C.A. 3, 1941); véase J. I. Case Co. v. Labor Board, 321 U.S. 332, 336.


(4) En el caso de Newark la corte resolvió en reconsideración que el .despido de un empleado por dedicarse a actividades unionales, luego de haber Ids partes firmado un convenio colectivo, constituía uua práctica ilícita de trabajo en la cual podía intervenir la Junta Nacional do Relaciones dol Trabajo. No cae dentro do nuestra incumbencia determinar si la opinión de la mayoría es más lógica que la disidente. Véanse 51 Yale L.J. 501; 90 TJ.of Pa.L.Rev. 107; Anotación, 137 A.L.R. 867; Cox, Some Aspects of the Labor Managom^i}it Belations Act, 1947, 61 Harv.L.Rev. 274, escolio 9. Para nosotros lo im-portante os que aun la opinión de la mayoría aclara a la pág. 268 que la jurisdicción exclusiva de la Junta Nacional bajo la Ley Wagner para, pro-teger el derecho público en tal caso, no impido necesariamente un pleito, on las cortes entablado por el empleado para proteger sus derechos privadqs.
En su opinión disidente en el caso de Newark, el Juez Clark afirma qua; la Junta no tiene jurisdicción. Pero también, con nn sinnúmero de citas a las págs. 270-72, él conviene con nuestro criterio de que un empleado agraviado *795tiene el derecho de reposición mediante pleito privado en la¡s cortes corrientes para hacer cumplir un convenio colectivo tal cual éste se aplica a él. Y véanse National Labor Relations Bd. v. Stackpole Carbon Co., 128 F.2d 188, 190-1 (C.C.A. 3, 1942); Anotación, 42 A.L.R. 727; Rhodes v. New Orleans Great Northern R. Co., 91 So. 281 (Miss., 3 922); Baird Bros. v. Minneapolis & St. L.R. Co., 165 N.W. 412 (Ia., 1917).


(5) La sección 201(a) del Título II de la Ley Taft-Hartley dispone que es la política de los Estados Unidos el que el bienestar de la nación pueda estar mejor asegurado mediante convenios colectivos. Sigue diciendo la sección 201(h) que las transacciones mediante convenios colectivos pueden ayudarse grandemente ofreciendo el gobierno todas las facilidades de conciliación, media-ción y arbitrajo voluntario. Esta es la única mención directa que la Ley contiene en cuanto a arbitraje. Pero además de urgir la transacción volun-taria de las disputas a través do toda la ley, la sección 10 (7c) estimula el arbitraje de disputas jurisdiccionales. Y la sección 302, inciso c(G) (&), pro-vee el arbitraje en relación con los fondos que la unión invierte para el bienestar de sus obreros. Véase Braden, supra, págs. 165-67. Según Gotshal, Arbitration and Its Possibilities and Limitations Under the Taft-Hartley Law, 2 Arb.J. 318 (1947), según aparece citado en Braden, supra, pág. 167, “el arbitraje asumirá un papel más importante bajo la Ley Taft-Hartley, y . . . servirá para resolver, como paso final en procedimientos de agravios bien orga-nizados, un número mucho mayor de controversias industriales.”


(6) Indicamos de paso que la compañía ha1 asumido la posición, consistente’ con nuestro criterio, de que las cortes tienen ’jurisdicción sobre este caso. El 18 de agosto de 1948 radicó demanda’- civil número 5210 contra los miembros del Comité de Arbitraje ante la Corte de Distrito de los Estados Unidos para Puerto Rico solicitando una sentencia declaratoria al efecto de que el laudo es nulo. Pero si la Junta Nacional tiene jurisdicción exclusiva sobre la mate-ria, ni la corte de distrito Federal ni este Tribunal pueden considerar dicho asunto. Cf. Amazon Cotton Mill Co. v. Textile Workers Union, supra, citado por la compañía. La radicación de un pleito por la compañía ante la Corto Federal parece que está en conflicto con su punto de vista de que solamente lá Junta Nacional ’puede considerar estas cuestiones.


(7) Al mismo efecto, Motor Haulege Co. v. International Brotherhood, etc., 71 N.Y.S.2d 352 (1947); Johnson v. Noble, 13 N.H. 286, 38 Am.Dc. 485 (1842); Roberts Bros. v. Consumers’ Can Co., 62 A. 585 (Md., 1905); Deshons v. Scott’s Adm’r, 260 SW. 355 (Ky., 1924); Marchant v. Mead-Morrison Mfg. Co., 169 N.E. 386, 392 (N.Y., 1929); Koepke v. E. Liethen Grain Co., 236 N.W. 544 (Wis., 1931); Housing Authority v. Henry Ericsson Co., 2 So.2d 195 (La., 1941); In re Reynolds’s Estate, 20 S.E.2d 348 (N.C., 1942); J. F. Fitzgerald Const. Co. v. Southbridge Water S. Co., 23 N.E.2d 165, 167 (Mass., 1939); Anotación, 112 A.L.R. 873; Braden, supra, pág. 150; Fraenkel, Arbitration of Labor Disputes, XVII N.Y.L.Q. 549, 558; Ereidin y Ulman, supra, págs. 328, 35é-55; Phillips, Bules of Law or Laissez Eaúre in Commercial Arbitration, 47 Hary.L.Rev. 590, 598-99, 602-3; Isaacs, Two Views of Commercial Arbitration, 40 Harv.L.Rey. 929; Comment, Arbitration of Labor Interpretation Disputes, 43 Ill.L.Rev. 678, 689-90.
Para las reglas que gobiernan en general el arbitraje de disputas obreras, véase 1 Teller, supra, sees. 178-85. Para la historia y desarrollo de la ley de arbitraje, véanse Rueda v. Union Pac. R. Co., 175 P.2d 778 (Ore., 1946); Park Const. Co. v. Independent School Dist. No. 32, 296 N.W. 475 (Minn., 1941), opinión disidente, pág. 478 et seg.


(8) En Rios v. Puerto Rico Cement Corp., supra, dijimos a la pág. 477; “Un laudo de arbitraje ocupa una posición muy similar a la de una sen-tencia o decreto judicial. Como regla general puede ser impugnado o anulado si existe algún defecto o insuficiencia en la sumisión o en el laudo mismo que lo invalide, o cuando el procedimiento seguido se ha desviado de manera substancial y perjudicial de las reglas que gobiernan los procedimientos por y ante árbitros. Los tribunales no se inclinan fácilmente a decretar la nulidad de un laudo de arbitraje, y no deben permitir que los mismos sean impug-nados a menos que contra ellos pueda levantarse una de las objeciones antes mencionadas o que se alegue y pruebe fraude o mala conducta o la comisión, de un grave y perjudicial error que equivalga a una violación del derecho a un debido procedimiento de ley.”
En vista de que la compañía descansa en este párrafo, creemos propio acla-rarlo. No fué nuestra intención resolver en el caso de Mos que un laudo podía impugnarse por errores de derecho sustantivo. Por el contrario, nues-tra intención fué resolver que si el árbitro actúa con jurisdicción solamente los errores de fraude, conducta impropia o falta del debido procedimiento, pue-den invocarse ante las cortes en contra del laudo. A' estos motivos, segúii indi-camos antes, deben añadirse, violación de la política pública y el no resolver el laudo todas las cuestiones en controversia sometidas.


(9) Suponiendo que los artículos 1719, 1720 y 1715 del Código Civil sean de aplicación a este caso, llegaríamos al mismo resultado. Estos artículos auto-rizan la sumisión de disputas a un tercero, cuyas decisiones tendrán (artículo 3715) “la autoridad de la cosa juzgada ... ”.
Las disposiciones de los artículos 204H1 del Código de Enjuiciamiento Civil, ed. de 1933, se refieren a las decisiones de casos en las cortes emitidas por “referees”. Nada tienen que ver con el arbitraje fuera de las cortes. Mas v. Liona, supra, pág. 34. Hacemos este comentario porque las palabras “referee” y “reference” lian sido erróneamente traducidas en el testo español do dichos artículos como “árbitro” y “arbitraje”.


(10) Simon v. Stag se critica adversamente en Fraenkel, supra, paga, üül -íj‘2.


(11) Un ejemplo del requisito inflexible do que un laudo arbitral debe resolver Analmente toda la controversia, nos lo da la regla de que cuando un árbitro Ira emitido su laudo, es fwnclws offioio y no tiene poder o autoridad para alterarlo, en la ausencia de un estatuto o acuerdo en contrario. Anotación, 104 A.L.E. 710; (i Williston, supra, sec. 1927A, pág. 5390-1; Updegraff y MeCoy, supra, page. 120, 122, 124. En el presente caso el presidente del Comité de Arbitraje correctamente rehusó someter al Comité una moción do reconsideración de la compañía, basada en el caso de Blanes resuelto después de emitido el laudo, porque según resuelven los casos, un árbitro da. fin a sus funciones cuando emite su laudo.
Asimismo existe un requisito igualmente inflexible al efecto do que un laudo que no se hace dentro del término provisto en el convenio colectivo o en el acuerdo de sumisión es nulo y no puede ser puesto en vigor. Anotación, 154 A.L.R. 1392; Brotherhood of JE. #• S. Cl., eto. v. Norfolk So. By. Co., 143 S\2d 1015 (C.C.A. 4, 1944); 6 Williston, supra, sec. 1929, pág. 5395; Updegraff y McCoy, supra, págs. 119-22. El convenio colectivo en este caso provee: "El Comité se reunirá y rendirá su veredicto dentro del término de diez (10) días a partir de la fecha que se originó el incidente, disputa, con-troversia o reclamación. ’ ’ En este caso no hubo veredicto dentro de dicho período. Sin embargo, la compañía puede creer bien que éste no es lenguaje mandatorio o que renunció a esta disposición solicitando se reabriera el caso para presentar nueva evidencia, luego de haberse cerrado el mismo. De cual-quier modo, la compañía no levanta cuestión alguna en cuanto a -este punto. Nos parece, sin embargo, que el cumplir con tales convenios evitaría dificul-tosas cuestiones en relación con largos períodos de paga retroactiva como ocurre en esto caso.


(10) La compañía radicó una contestación a la moción de la Junta para interpretar la decisión del Comité de Arbitraje. Su oposición está basada en el heeho de que suponiendo que Marrulla y Torres han estado desempleados desde mayo 9, 1947, no probaron ante el Comité que hicieron gestiones razo-nables para obtener otro empleo. En apoyo de esta teoría, la compañía cita caeos resueltos por la Junta Nacional.
No podemos considerar esta contención de la compañía. En primer lugar, el récord que tuvo ante sí el Comité no fué elevado ante nos. P'or consi-guiente, no hay manera de determinar si Farrulla y Torres sometieron o no prueba sobre este punto. En segundo lugar, aun si el réeord estuviera ante nos y guardara silencio sobre la cuestión, si la decisión del Comité sobre este punto hubiera sido claramente emitida y por tanto fuera válida, como ya hemos visto, no tendríamos autoridad para revisar en los méritos cuestiones de heeho o de derecho como las que levanta esta contención de la compañía.